Title: From Thomas Jefferson to the Speaker of the House of Delegates, 19 March 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council March 19th. 1781

Not doubting but the General Assembly will be glad to be informed of the Occurrences in the Carolina’s, I take the liberty of transmitting to them a Letter I have received from General Greene and some extracts from Letters received from Major McGill who is with the Southern Army. I have the Honor to be, &c.,

T. J.


P.S. I must take the liberty of begging a return of Genl. Greene’s Letter when communicated to both Houses.

